By the Court.
The issue, as found by the verdict, does not determine the merits of the cause. The jury find, that Field, who gave bonds in the case, was not possessed of sufficient estate in Hartford; but if he was possessed of sufficient estate in any other place, it would have been sufficient to justify the defendant in taking his bonds; but, from the verdict, it does not appear whether he had estate elsewhere or not; — therefore, a repleader is ordered.
Note.— Judge Ellsworth excused himself from judging in this case, he having been of counsel in it before his appointment of judge.